Citation Nr: 1740607	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative arthritis.

2.  Entitlement to service connection for shingles/herpes.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to service connection for left foot disability.

7.  Entitlement to service connection for plantar fasciitis.

89.  Entitlement to a temporary total rating (TTR) for left foot disability based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to November 1986.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for depression and disabilities of legs, feet, and knees.  Although the RO initially treated that decision as final, the evidence reflects that the Veteran filed what can reasonably be construed as a notice of disagreement (NOD) with the November 2005 decision in November 2006.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

This appeal to the Board also arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for a broken tooth, degenerative arthritis, plantar fasciitis, and shingles/herpes.  In December 2007, the Veteran filed an NOD.  An SOC was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In September 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In November 2010, the Veteran's representative submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In March 2011, the Board dismissed the Veteran's appeal as to his claims for service connection for a broken tooth and for disabilities of the legs.  The Veteran's remaining claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In September 2015, the Board granted service connection for a psychiatric disorder and remanded the claims currently on appeal for additional development.  

With respect to the matter of representation, the Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative submitted written argument on his behalf and represented him during the Board hearing.  The Board has recognized the change in representation.

Also, while the Veteran previously had a paper claims file, his appeal is now being fully processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In April 2017, additional VA treatment records were associated with the Virtual VA file. These VA treatments records date back to April 1998.  At that time, the Veteran sought treatment for recurrent herpes labialis.  The comments from the clinician indicate that the Veteran was a previously established patient at the Lebanon VA Medical Center (VAMC) primary care clinic as of April 1998.  Also, June 1998 VA treatment records reference a 1995 rehabilitation treatment at the Lebanon VAMC.  It appears likely that there may be additional primary care records prior to April 1998.  The record between the Veteran's November 1986 separation and April 1998 VA treatment is limited and any information from this period is critical to determining a nexus, especially in light of VA's heightened duty to assist when service treatment records are missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Lebanon VAMC all records prior to April 1998.  If the newly generated records indicate that the Veteran received VA care at a different VA facility prior to April 1998, these VAMC records must be obtained as well.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities.  

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or more claim(s) on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  (to include arranging for examination(s) of the Veteran and/or to otherwise obtain any medical opinion(s), as appropriate) prior to adjudicating the claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Lebanon VAMC (and any associated facility(ies)), all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran prior to April 1998.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Review the records generated by the above request.   If medical treatment at any other VA facility(ies) prior to April 1998 is indicated by the newly generated records, undertake appropriate action obtain them, following the  procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the actions directed in paragraphs 1-4, above, review the newly generated evidence for indications of any nexus to service,  and determination as to whether any VA examination(s) and/or any action to otherwise obtain medical etiology opinion(s) is/are warranted,  considering VA's heightened duty to assist in cases where service treatment records are missing.   See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   If so, undertake all approach action in this regard. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

